Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of October 29, 2021 has been received and entered. With the entry of the amendment, claims 3 and 7 are canceled, claims 4-6 and 8 are withdrawn, and claims 1-2 and new claim 9 are pending for examination.

Election/Restrictions
Applicant’s election of Group I, claims 1-3 and 7 in the reply filed on June 17, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 4-6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 17, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is confusing as worded as to whether it is intended for (1) the amount of the boron compound to be any amount of 1 g/L and above (which would include 10 g/L, 50 g/L, 100 g/L, etc.) (based on the actual wording of the claim) or (2) whether the amount is supposed to be 1-30 g/L (with the top amount as in claim 1).  For the purpose of examination, either is understood to meet the requirement of the claims, but applicant should clarify what is intended, without adding new matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The rejection of claims 1-3 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (US 2012/0118196) is withdrawn due to the amendments of October 29, 2021 changing the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 1-3 and 7 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Japan 05-214551 (hereinafter ‘551) is withdrawn due to the amendments of October 29, 2021 changing the scope of the claims.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chebiam et al (US 2003/0113576) EITHER alone OR further in view of Hirsekorn et al (US 2014/0242265).
Claims 1-2 and 9: Chebiam teaches electroless plating solutions with metal ions (0011), where the metal ions can be Pd for the primary/main metal (0014), giving an electroless palladium plating solution.  The solution can contain Pd ions (0011, 0014), and primary and secondary reducing agents, where the primary reducing agent can be dimethylamine borane (DMAB) (an amine borane compound, that is desired by claim 2), and the secondary reducing agent can be hypophosphite (a hypophosphorous acid compound, as noted by applicant’s specification at [0019]), such as sodium or ammonium hypophosphite (note 0018-0019, 0011) and specifically gives the example of using DMAB in combination with ammonium hypophosphite (note 0023), giving the two hypophosphorous acid compound and amine borane compound materials desired by claim 1.  Furthermore, the amount of amine borane compound is desirably about 2 to about 20 g/L in the claimed range desired by claim 1 and claim 9 (note 0018, 0023), and as well the amount of secondary reducing agent (hypophosphite) can be about 1 to about 2 g/L (note 0022, or also up to about 5 g/L).  Furthermore, the plating solution can be free of surfactant (surface active agent/wetting agent) (note 0011, 0032, since the addition of surfactant is optional, then is not required and the solution can be free of this material).  The solution can further contain organic base compounds of methylamine, dimethylamine or trimethylamine, for example (noted as pH adjusting agents, but being the same materials indicated as complexing agents by applicant in the specification at [0021], they are also understood to meet the requirement of claim 1 of complexing agent, and as an amine compound of claim 1) (note 0027-0028).  For claim 
As to the palladium compound,
(A) Using Chebiam alone: Chebiam does not explicitly state that the palladium ions come from a palladium compound, however, it does exemplify how cobalt ions can be provided in solution from cobalt compounds, such as cobalt chloride, etc. and also describes various other metals provided to the solution as metal compounds (0044). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chebiam to specifically provide the palladium ions from a palladium compound with an expectation of predictably acceptable ion formation, since Chebiam indicates that it would be known to provide metal ions into such a solution by using metal compounds.  Additionally, as to providing all the components in the plating bath/solution as claimed including the palladium compound, the dimethyl amine borane, the hypophosphite, and the complexing agent/amine compound, at the least, it would have been obvious to one of ordinary skill in the art before the effective filing date that these materials would be selected from the options of these materials from Chebiam, as one would select from the listed/suggested materials with an expectation of acceptable results, giving the features as claimed.
(B) Using Chebiam in view of Hirsekorn: Chebiam does not explicitly state that the palladium ions come from a palladium compound, however, it does exemplify how cobalt ions can be provided in solution from cobalt compounds, such as cobalt chloride, etc. and also describes various other metals provided to the solution as metal 
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chebiam to specifically provide palladium ions by providing a palladium compound as a source of the ions in the plating bath/solution as suggested by Hirsekorn with an expectation of providing a predictably acceptable plating bath/solution, since Chebiam indicates providing palladium ions, and further describes generally using metal ions and providing other metal ions from metal compounds (such as cobalt ions from cobalt compounds), and Hirsekorn indicates how palladium ions can be conventionally provided to a palladium plating bath/solution using palladium compounds. Additionally, as to providing all the components in the plating bath/solution as claimed including the palladium compound, the dimethyl amine borane, the hypophosphite, and the complexing agent/amine compound, at the least, it would have been obvious to one of ordinary skill in the art before the effective filing date that these materials would be selected from the options of these materials from Chebiam and the suggested palladium compound from the combination with Hirsekorn, as one would select from the listed/suggested materials with an expectation of acceptable results, giving the features as claimed.

As to the 35 USC 103 rejections above, it is noted that applicant gives some examples and comparative examples in the disclosure as filed, but a showing .

Terminal Disclaimer
The terminal disclaimer filed on October 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/753,395  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The provisional rejection of claims 1-3 and 7 on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of copending Application No. 16/753,395 (hereinafter ‘395)(reference application) is withdrawn due to the filing of the proper terminal disclaimer as to 16/753,395 as discussed in the Terminal Disclaimer section above.

Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered. 
(A) Note the new 35 USC 112 rejections and the adjustment to the rejections above due to the amendments to the claims.
(B)  As to the 35 USC 102 rejections using Watanabe, these are withdrawn due to applicant’s amendments changing the scope of the claims.
(C) As to the 35 USC 102/103 rejections using ‘551, these are withdrawn due to applicant’s amendments changing the scope of the claims.
(D) As to the 35 USC 103 rejection using Chebiam, applicant argues that the claimed solution differs from Chebiam in that Chebiam uses an organic sulphate salt compound as a complexing agent, and uses the referred amine compounds as pH adjusting agents, which are added after the sulphate complexing agent, so the palladium sulfate is already formed when the pH adjusting agent added, so this would not function as a complexing agent, and since Chebiam teaches that the sulphate compound was found to fulfill the requirement, a person of skill in the art would not be motivated to replace the complexing agent with another compound in Chebiam, even if another cited reference such as Hireskorn teaches other complexing agents.
ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  (2) As well, just because the amine compound (pH adjusting agent) is added later, this would not prevent some complexing action occurring when a material known as complexing agent is added.  Chebiam describes the sulphate compound as a material that could act as both a complexing and buffering agent (0025), but not that every ion of the metal is complexed by the sulphate compound.  It would not go against the teaching or principle of operation of Chebiam to have the materials specifically taught as allowed 
(E) The provisional obviousness double patenting rejection using 16/753,395 has been withdrawn due to the terminal disclaimer filed October 29, 2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718